DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 12/27/2018 filling of Application 16/234,377.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-12 are directed toward a method for generating job 11recommendations related to the member.  Claims 13-19 are directed toward a system for generating job 11recommendations related to the member.  Claims 20 are directed toward a computer program product for generating job 11recommendations related to the member.   As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of managing a scheduling request for a requesting user which is a method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

A method, comprising:  
2obtaining a sequence of jobs associated with activity by a member of 3an online system;  
4applying, a word embedding model 5of a set of job histories to attributes of individual jobs in the sequence of jobs 6to produce embeddings for the individual jobs;  
7generating, a set of power means 8from the embeddings; and  
9outputting the set of power means as an encoded representation of the 10sequence of jobs, wherein the set of power means is used in generating job 11recommendations related to the member.

The limitations that are directed toward parsing job history to generate and output job recommendations fall into the method of organizing human activity grouping which includes marketing or sales activities or behaviors (targeted marketing of jobs to members) and managing personal behavior or relationships or interactions between people.   Further, under their broadest reasonable interpretation, the steps of applying a word embedding model and generating a set of power means can be performed mentally or with a human using a pen and paper.  As such, the claims are directed to an abstract idea.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
 
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the additional elements of:
One or more computer systems to perform the abstract idea
However, the computer elements (memory, and the processors) are recited at a high-level of generality (i.e. a generic processor and server performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. As such, the additional elements amount to mere instructions to implement an abstract idea on a computer and perform them automatically.  Further, the Examiner has considered the obtaining of information to be abstract as it is directed to performing targeted marketing of jobs to members.  However, even if the obtaining of information is evaluated as an additional elements under step 2 prong 2 it is not sufficient to integrate the abstract idea into a practical application.  MPEP 2106.05(g) states receiving information is considered insignificant extra-solution activity.  Similarly, the Examiner has considered the outputting of information as part of the abstract idea because it is directed to performing targeted marketing of jobs to members.  However, even if the obtaining of information is evaluated as an additional elements under step 2 prong 2 it is not sufficient to integrate the abstract idea into a practical application.   MPEP 2106.05(g) also states that Examiners may consider whether all uses of the recited judicial exception require such data output and if so it is considered mere data outputting.  In the instant case all uses of the judicial exception would require an output of the results to the user.  As such the final step of outputting the results is considered insignificant extra-solution activity.
Accordingly, the combination of the generic computer elements and the insignificant extra-solution receipt of data and output of data do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer amount to no more than mere instructions to apply the exception using a generic computer component.  Further, obtaining data over a network has been recognized as being well known and conventional when claim generically (see MPEP 2106.05(d) that states receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Viewing the generic computer as an ordered combination with the conventional receipt of data does not add anything further than looking at the additional elements individually. When viewed either individually, or as an ordered combination, the additional limitations do not provide and inventive concept.
Further, Claims 2-12 further limit the abstract ideas of method of organizing human activity and mental processes.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-12 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a system or computer program product, for example, would be subject to the same analysis.  Therefore, Claims 13-20 are rejected for the same rational that applied to claims 1-12.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-9, 11-12, 13, 14-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez US 20160379516 A1 in view of Concatenated Power Mean Word Embeddings as Universal Cross-Lingual Sentence Representations (hereinafter Ruckle).

As per Claim 1 Martinez teaches a method, comprising:  2
obtaining a sequence of jobs associated with activity by a member of 3an online system;  (Martinez para. 42-43 teach the platform may aggregate data from various individuals from a plurality of careers. For example, the platform may receive information regarding individuals' educational backgrounds (e.g., fields of education, educational institutions, education type) and prior work experience (e.g., job titles, job descriptions, job durations, and company profiles). Further individuals' information (e.g., name, geographical information, skills, affiliations, patents, publications, military status, certifications, tests scores, grades, extracurricular activities, interests, and chronological information associated with the individuals) may be received by the platform. Such information may be received from sources such as, for example, direct individual input, integration with career market companies and organizations, (e.g., LinkedIn, Monster, CareerBuilder), and from internet searching/crawling of public data as exemplarily illustrated in FIG. 3. The platform may use the information to create profiles for each individual that corresponds to the individual's career path. Each individual's career path may illustrate one way to reach every milestone (e.g., job) in the individual's career path. Embodiments may further inter-relate the career path milestones, creating bridges between each individuals' career paths. In this way, and as will be further detailed below, upon presentation of the career path data, on may see the different career moves different individuals from similar career milestones.)
4applying, by one or more computer systems, a word embedding model 5of a set of job histories to attributes of individual jobs in the sequence of jobs 6to produce embeddings for the individual jobs;    (Martinez para. 65 teaches Raw data from the job titles received from a resume are often unstructured and unrelatable. For example, two job titles that may relate to the same actual job category may have very different text descriptions. In order to compare these two titles, they will need to be categorized in the same classification. In order to group resume job titles into meaningful categories for classification, a data dictionary reference may be created, leveraging US accepted title classifications from the FBLS' O*net. This is a three level occupational hierarchy which may be further expanded by a process of identification of job functions within the platform's database titles. Each one of the job titles produced by a resume may be placed into the best fitting class. FIG. 7 illustrates an example of how a classification may be created and added to a hierarchy within the database. In this example, partnership does not exist in O*net's classification hierarchy. A job functions dictionary may be built using the raw job titles from the professional profiles obtained. The dictionary may be created a " bag of words" classification identifying elements associated with a job function (e.g., for the accountant job function find all the words that are associated in job titles such as tax, partner, partnership, consultant, and the like, and any combinations thereof). The generated job functions classification may expand word associations to a specific job function, which in turn may allow the expansion of the O*net government titles classification).)
9outputting the set as an encoded representation of the 10sequence of jobs; generating job 11recommendations related to the member.   (para. 87-89 teach the method 1900 may include a step 1940 of receiving a target career goal from a user as a query. In some embodiments, the target career goal may include each of a job title, a job title area, an industry, and a location. For example, the target career goal may be "CTO of a technology company in San Francisco". Further, in some embodiments, the query may be received from the user in a tree format as illustrated in FIG. 11. Accordingly, the query may relate to a series of potential entries in the tree format entered by the user. The tree may begin with a global question of interest in education or career. The question may then be broken into a known or an unknown entry selection. If the unknown option is selected the tree may the offer a series of options for the user to select. If the known factor is selected, the user may enter any of the following parameters where at least one parameter may be required: 1) Desired designation; 2) Desired Institution; and 3) Desired geographic location (US State). Accordingly, the user may provide inputs, as exemplarily illustrated in FIG. 12. In response to the query, the platform may be configured to access the database comprising the plurality of career paths. Further, the method 1900 may include a step 1950 of identifying one or more potential career paths from the plurality of career paths based on presence of one or more milestones associated with the target career goal in the one or more potential career paths. For instance, the platform may identify all career paths in which at least one milestone satisfies all parameters of the query, i.e. CTO of technology company in San Francisco. In other words, the platform may identify all career paths corresponding to individuals who have held a position of a CTO in a technology company located in San Francisco. Similarly, for the query depicted in FIG. 12, the platform may identify career paths as depicted in FIG. 14.)
Martinez does not teach 7generating, by the one or more computer systems, a set of power means 8from the embeddings;  However, Ruckle Abstract teaches the use of power mean word embeddings. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case, Ruckles teachings are reasonably pertinent to the problem faces by the inventor (capture greater amounts of information than a conventional sentence embedding).   Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Martinez to include generating, by the one or more computer systems, a set of power means from the embeddings as taught by Ruckle because the average of word embeddings discards a lot of information because different sentences can be represented by similar averages. The concatenation of different power means yields a more precise summary because it reduces uncertainty about the semantic variation within a sentence (see Discussion section).  

	 
1 As per Claim 2 Martinez teaches the method of claim 1, further comprising:  2
applying the word embedding model to additional attributes of a job 3listed in the online system to produce an additional embedding; and  
4outputting the additional embedding with the encoded representation.  (para. 65-66 teaches a job functions dictionary may be built using the raw job titles from the professional profiles obtained. The dictionary may be created a " bag of words" classification identifying elements associated with a job function (e.g., for the accountant job function find all the words that are associated in job titles such as tax, partner, partnership, consultant, and the like, and any combinations thereof). The generated job functions classification may expand word associations to a specific job function, which in turn may allow the expansion of the O*net government titles classification).  Para. 66 teaches In cases where a job title does not match any words in the O*net hierarchy or the platform's expanded job functions (`Job Functions dictionary`) a learning process of word associations may be used to learn the unknown job title, for example, by identifying the most relevant (e.g., 3) words and associate it with a category.)

As per Claim 3 Martinez does not explicitly disclose the method of claim 1, further comprising:  2
applying the word embedding model to additional attributes of a job 3search query from the member to produce an additional embedding; and  
4outputting the additional embedding with the encoded representation (para. 45-46 teach the platform may integrate individual profiles with industry information. For example, educational firmographics, company/institution firmographics, and general industry data (e.g., salary information) may be integrated with the individuals' data. In this way, the platform may differentiate careers having the same title (e.g. vice president (VP). For example, the compensation and experience of a vice president of a Fortune 500 company may vary greatly from the vice president of a small company as exemplarily illustrated in FIG. 4. The platform may use company firmographics to differentiate between same job titles from varying company types. The platform may further provide classification for careers. For example, an individual's resume may include "real estate tax accountant" as one job within the individual's career path. "Real estate tax accountant" is not available on O*net, the US government's list of job classifications. The platform may break such a job title down to further create categories relevant to more specific career descriptions. Embodiments of the present disclosure may enable a user to select a career goal, for example, by providing a user interface capable of receiving, for example, a job title, a job title area, an industry, and a location. For example, the career goal may be vice president of a manufacturing company in the Southeast US. The platform may use the aggregated data, along with integrated industry information, to provide ideal paths for the user to take to reach the goal. For example, the platform may provide profiles of individuals that reached the career goal in the shortest time. As another example, the platform may provide profiles of individuals who reached the goal according to other metrics (e.g., least expensive education or greatest income acquired before the career goal was reached). In some embodiments, the platform may perform an algorithm to combine individuals' paths to optimize an ideal path (e.g., shortest time).   The Examiner considers breaking a job title down to further create categories relevant to more specific career descriptions for a member to be applying the word embedding model to additional attributes of a job 3search query from the member.)


11 As per Claim 4 Martinez teaches the method of claim 1, wherein generating the encoded 2representation of the sequence of jobs as the set of power means from the 3embeddings comprises:  24 CHS Attorney Docket No. LI-902398-US-NP Inventors: Meng et al.
calculating the set of power means from the embeddings based on a set 5of parameter values for a power mean function.  However, Ruckle “Concatenated Power Mean Embedding” section teaches parameter values for the power mean function can include p=1, p=+ ∞; p=-∞.  Further, “Which Power Means Promise to be Beneficial” section teaches Large |p| quickly converge to min (p = −∞) and max (p = ∞). Hence, besides min and max, further good power mean-values are typically small numbers, e.g., |p| < 10. If they are integral, then odd numbers are preferable over even ones because even power means lose sign information.   A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case, Ruckles teachings are reasonably pertinent to the problem faces by the inventor (capture greater amounts of information than a conventional sentence embedding).   Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Martinez to include the method of claim 1, wherein generating the encoded 2representation of the sequence of jobs as the set of power means from the embeddings comprises:  calculating the set of power means from the embeddings based on a set 5of parameter values for a power mean function as taught by Ruckle because different parameters have different advantages (as suggested by Ruckle “Which power means promise to be beneficial?” section) 

1 As per Claim 5 Martinez does not teach the method of claim 4, wherein the set of parameter values 2comprises:  3
negative infinity;  
4positive infinity;  5one; and  
6an odd number greater than one.   However, Ruckle “Concatenated Power Mean Embedding” section teaches parameter values for the power mean function can include p=1, p=+ ∞; p=-∞.  Further, “Which Power Means Promise to be Beneficial” section teaches Large |p| quickly converge to min (p = −∞) and max (p = ∞). Hence, besides min and max, further good power mean-values are typically small numbers, e.g., |p| < 10. If they are integral, then odd numbers are preferable over even ones because even power means lose sign information.   A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case, Ruckles teachings are reasonably pertinent to the problem faces by the inventor (capture greater amounts of information than a conventional sentence embedding).   Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Martinez to include the method of claim 1, wherein generating the encoded 2representation of the sequence of jobs as the set of power means from the 3embeddings comprises:  
calculating the set of power means from the embeddings based on a set 5of parameter values for a power mean function as taught by Ruckle because different parameters have different advantages (as suggested by Ruckle “Which power means promise to be beneficial?” section) .

1 As per Claim 6 Martinez teaches the method of claim 1, further comprising:  2
generating the word embedding model based on attribute groupings 3that represent the set of job histories.  (para. 41 teaches after gathering a host of information for individuals and their corresponding career paths, the platform may analyze the information to provide optimal paths (e.g., shortest time, least amount of relocation, etc.) to reach the desired career goal.  Further para. 59 teaches Once platform 100 parses the data in stage 220, method 200 may continue to stage 230 where platform 100 may integrate the relevant individual data with institutional data (e.g., company data, educational institution data, and various available data, including salary, trends, and statistics). For example, platform 100 may first receive company firmographics. The company firmographics may be received from sources such as, but not limited to, Crunchbase, SEC, Yahoo Finance, company websites, or from data purchased from firmographic generators. The firmographic data may enable differentiation between same job titles in different types of firmographic views (e.g., industry, size (revenue), size (sales), public vs private, Fortune 500 indicator, location, and operations footprint). In addition, platform 100 may further receive educational institution-specific firmographics (e.g., rank (US/World), size (number of students), tuition, programs, accreditation, location, and operations footprint. This information may be used, in turn, to provide users with relative metrics and statistics of the various career paths presented as exemplarily illustrated in FIG. 15 and FIG. 16.)

1 As per Claim 7 Martinez teaches the method of claim 6, wherein generating the word 2embedding model based on attribute groupings that represent the set of job 3histories comprises: 
 4obtaining additional attributes from a member profile in the online 5system; and   (para. 96 teaches In some embodiments, the method 1900 may further include differentiating a plurality of milestones associated with a common title. Further, the differentiating may be based on the industry data. For instance, as exemplified by FIG. 4, although person A and B each may be associated with a job position with a common title of "VP of technology", industry data may indicate significant differences between company employing person A and that employing person B. Accordingly, based on parameters such as number of employees, company type (i.e. private/public), geographical footprint etc. the two job positions may be considered different. Accordingly, in some instances, these two job titles may not be considered as equivalent milestones by the career guidance platform.)
6including standardized versions of the additional attributes in an 7attribute grouping representing a job history in the member profile.  (para. 101 teaches However, in some cases, a job title may not have a direct correspondence in a job classification database. Accordingly, in some embodiments, the method 1900 may further include decomposing a title associated with a milestone into a plurality of standardized titles. In some embodiments, the decomposing may be performed based on a database of classifications, such as O*net job classification database. Accordingly, each standardized title may be associated with a classification that may be available in the job classification database. As a result, the platform may determine equivalency between milestones associated with job titles that may not be formed as per a standard vocabulary.)

1 As per Claim 8 Martinez teaches the method of claim 7, wherein the attribute grouping 2comprises at least one of:  3
a previous title;  4
a current title; and  5
a company.  (para. 58 teaches in some embodiments, platform 100 may convert Microsoft Word documents to HTML documents before parsing. In further embodiments, the platform may receive data from APIs via JavaScript. The platform may characterize relevant information in groups, such as, for example, personal/path distinct traits, (e.g., name, geographical information, skills, affiliations, patents, publications, military status, certifications, extracurricular activities, and interests), educational history (e.g., education title (major), school/university/institution, beginning and end times, location, and description), and work history (e.g., job title, company/institution, beginning and end times, location(s), and description). The data associated with each individual may comprise an individual's profile.)

25CHS Attorney Docket No. LI-902398-US-NP Inventors: Meng et al. As per Claim 9 Martinez teaches the method of claim 7, wherein the attribute grouping  comprises at least one of:  3
a school; 
 4a field of study; and  5
an industry.  (para. 58 teaches in some embodiments, platform 100 may convert Microsoft Word documents to HTML documents before parsing. In further embodiments, the platform may receive data from APIs via JavaScript. The platform may characterize relevant information in groups, such as, for example, personal/path distinct traits, (e.g., name, geographical information, skills, affiliations, patents, publications, military status, certifications, extracurricular activities, and interests), educational history (e.g., education title (major), school/university/institution, beginning and end times, location, and description), and work history (e.g., job title, company/institution, beginning and end times, location(s), and description). The data associated with each individual may comprise an individual's profile.)

As per Claim 11 Martinez teaches the method of claim 1, wherein the sequence of jobs comprises 2at least one of:  3
a job history of the member;  4
a job search history of the member; and  5
a job application history of the member.   (para. 58 teaches in some embodiments, platform 100 may convert Microsoft Word documents to HTML documents before parsing. In further embodiments, the platform may receive data from APIs via JavaScript. The platform may characterize relevant information in groups, such as, for example, personal/path distinct traits, (e.g., name, geographical information, skills, affiliations, patents, publications, military status, certifications, extracurricular activities, and interests), educational history (e.g., education title (major), school/university/institution, beginning and end times, location, and description), and work history (e.g., job title, company/institution, beginning and end times, location(s), and description). The data associated with each individual may comprise an individual's profile.  Further, para. 43 teaches such information may be received from sources such as, for example, direct individual input, integration with career market companies and organizations, (e.g., LinkedIn, Monster, CareerBuilder), and from internet searching/crawling of public data as exemplarily illustrated in FIG. 3. The platform may use the information to create profiles for each individual that corresponds to the individual's career path. Each individual's career path may illustrate one way to reach every milestone (e.g., job) in the individual's career path. Embodiments may further inter-relate the career path milestones, creating bridges between each individuals' career paths. In this way, and as will be further detailed below, upon presentation of the career path data, on may see the different career moves different individuals from similar career milestones.)

1 As per Claim 12 Martinez teaches the method of claim 1, wherein the attributes comprise at least 2one of:  3
a title;  4
a company; and  5
an industry.   (para. 58 teaches in some embodiments, platform 100 may convert Microsoft Word documents to HTML documents before parsing. In further embodiments, the platform may receive data from APIs via JavaScript. The platform may characterize relevant information in groups, such as, for example, personal/path distinct traits, (e.g., name, geographical information, skills, affiliations, patents, publications, military status, certifications, extracurricular activities, and interests), educational history (e.g., education title (major), school/university/institution, beginning and end times, location, and description), and work history (e.g., job title, company/institution, beginning and end times, location(s), and description). The data associated with each individual may comprise an individual's profile.)

Claims 13, 14-17, 19 recite similar limitation to those recited in claims 1, 4-7, 11 and are rejected for similar reasons.  Further Martinez teaches a system, comprising:  one or more processors; and  memory storing instructions that, when executed by the one or more processors, cause the system to perform the recited steps. (see Martinez para. 105)

1 Claim 20 recite similar limitation to those recited in claims 1 and is rejected for similar reasons.  Further Martinez teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform the recited method. (see Martinez para. 113)

Claim(s) 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez US 20160379516 A1 in view of Concatenated Power Mean Word Embeddings as Universal Cross-Lingual Sentence Representations
(hereinafter Ruckle)  as applied to Claims 1, 13 and in further view of Fang US 2019/0205838 A1.


1 As per Claim 10 Martinez does not teach the method of claim 1, wherein outputting the set of power 2means as the encoded representation of the sequence of jobs comprises:  3
inputting the encoded representation and an additional embedding for a 4job into a machine learning model;  5
receiving, as output from the machine learning model, a score 6representing a likelihood of a positive response to the job by the member; and  7
generating a recommendation of the job to the member based on the 8score.   However, Fang 24 para. 50 teaches in certain embodiments, a quality model may actually comprise two sub-models. This may be the case, for example, if there are multiple rounds of interviews, such as a first round of interviews (e.g., a phone interview) and a second round of interviews (e.g., one or more onsite interviews). In the example embodiment described above, candidates that were interviewed and then extended job offers were labeled as positive examples for quality model training, and candidates that were interviewed but were not extended a job offer were labeled negative examples. In the two sub-model approach, a first sub-model can be trained to output a first quality sub-score indicative of a likelihood that a candidate, represented by a candidate profile, will be invited to participate in a second round of interviews if the candidate participates in a first round of interviews. A second sub-model can be trained to output a second quality sub-score indicative of a likelihood that a candidate, represented by a candidate profile, will receive a job offer if the candidate participated in a second round of interviews. In this multiple sub-model embodiment, a set of training data for training the first sub-model can comprise, consist of, and/or consist essentially of candidate information associated with a set of candidates that participated in a first round of interviews. Positive examples to train the first sub-model can include candidates that participated in the first round of interviews and were invited to participate in a second round of interviews, while negative examples can include candidates that participated in the first round of interviews but were not invited to participate in a second round of interviews. Similarly, a set of training data for training the second sub-model can comprise, consist of, and/or consist essentially of candidate information associated with a set of candidates that participated in the second round of interviews. Positive examples to train the second sub-model can include candidates that participated in the second round of interviews and then were extended a job offer, while negative examples can include candidates that participated in the second round of interviews but were not extended a job offer. In certain embodiments, a quality score output by a quality model can be determined based on the first quality sub-score determined by the first quality sub-model and the second quality sub-score determined by the second quality sub-model. For example, the quality score may be a product of the first quality sub-score and the second quality sub-score.  Both Martinez and Fang are directed to providing recommendation based on modeling.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Martinez to include the method of claim 1, wherein generating the encoded representation of the sequence of jobs as the set of power means from the embeddings comprises:  inputting the encoded representation and an additional embedding for a job into a machine learning model; receiving, as output from the machine learning model, a score 6representing a likelihood of a positive response to the job by the member; and  generating a recommendation of the job to the member based on the score as taught by Fang to improve the results of the analysis over time (see para. 62).

Claim 18 recites similar limitation to those recited in claim 10 and are rejected for similar reasons.  Further Martinez teaches a system, comprising:  one or more processors; and  memory storing instructions that, when executed by the one or more processors, cause the system to perform the recited steps. (see Martinez para. 105)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683